Order filed March 15, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00838-CR
                                 NO. 14-11-00839-CR
                                 NO. 14-11-00840-CR
                                 NO. 14-11-00841-CR
                                   ____________

                   FREDRICHEE DOUGLAS SMITH, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                     On Appeal from the 339th District Court
                              Harris County, Texas
           Trial Court Cause Nos. 1197969, 1197970, 1208812. & 1255072


                                       ORDER

      The reporter’s record in this case was originally due October 24, 2011. See Tex.
R. App. P. 35.2. The court reporter on this case, Pamela Knobloch, requested and was
granted an extension of time to file the record until December 30, 2011. The record was
not filed. On February 1, 2012, the clerk of this court sent a letter to Pamela Knobloch
informing her that the record had not been filed. On February 8, 2012, Pamela Knobloch
attempted to e-file the record, but it was rejected because did not comply with the court’s
electronic filing rules. On February 9, 2011, this court notified Pamela Knobloch that the
record was received but not filed due to non-compliance with the electronic filing rules in
that the record was not in a PDF searchable format. The notice requested that the
deficiency be corrected and the reporter’s record re-filed. To date, the record has not been
filed. Accordingly, we issue the following order.

       We order Pamela Knobloch , the official court reporter for the 339th District Court,
to file the corrected reporter’s record in this appeal on or before March 30, 2012. If
Pamela Knobloch fails to file the record as ordered, the court may order her to appear
before this court, on a date certain to show cause why she should not be held in contempt
for not filing the record in this appeal, as ordered.


                                       PER CURIAM




                                               2